Citation Nr: 0927850	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-41 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine, L4-L5 and 
L5-S1.

3.  Entitlement to an initial compensable rating for a 
shrapnel fragment wound, with retained foreign body, prior to 
June 3, 1997, and an initial rating in excess of 10 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
RO in St. Louis, Missouri, which, in pertinent part, granted 
service connection for PTSD, a shrapnel fragment wound and 
lumbar degenerative disc disease.

The Board remanded these issues in April 2008 to obtain the 
appellant's Social Security Administration records.  They 
return now for appellate consideration.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand the appellant's claim for duty to 
assist reasons.

The appellant indicated in his December 2008 statement that 
his service connected PTSD resulted in hallucinations.  The 
Board notes that the appellant's last VA examination in 
connection with his claim was in 2004, and no notations of 
hallucinations were made, or were reflected in the 
contemporaneous treatment records.  As the appellant was last 
afforded an examination over five years ago and his 
statements suggest an increase in symptomatology since that 
time, the Board finds that an additional evaluation would be 
helpful in resolving the issues raised by the instant appeal.  
The appellant is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The low back and shrapnel fragment wound claims must be 
remanded for VA examinations.  Where the evidence of record 
does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2008).  Incidental comments in the appellant's VA treatment 
records are insufficient to rate the appellant and are not a 
replacement for VA examinations.  The records do not contain 
adequate findings to rate the appellant.  The Board remands 
for examinations consistent with the ratings criteria.  

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through December 2005.  To correctly 
assess the appellant's current disability, all records of 
treatment for PTSD, the low back and the shrapnel fragment 
wound from December 2005 to the present must be considered.  
Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA medical 
records for treatment concerning PTSD, a 
low back disability and residuals of a 
shrapnel fragment wound with retained 
foreign body, from March 2004 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  Schedule the appellant for VA 
examinations to determine the current 
nature and severity of his PTSD, low back 
and shrapnel fragment wound disabilities.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
appellant's service-connected low back and 
shrapnel fragment wound disabilities with 
a full description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present due to the 
disabilities.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

